                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

THOMAS BAKER                                                                                     PLAINTIFF


         v.                                      CIVIL NO. 18-2142


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                                 JUDGMENT

         For reasons stated in the memorandum opinion of this date, the Court hereby affirms

the decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties

have sixty days from entry of the judgment on the docket in which to appeal.

         IT IS SO ORDERED AND ADJUDGED this 23rd day of July 2019.




                                                 /s/    Erin L. Wiedemann
                                                 HON. ERIN L. WIEDEMANN
                                                 UNITED STATES MAGISTRATE JUDGE




1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
